Exhibit (a)(1)(iv) Form of Notice of Withdrawal of Tender NOTICE OF WITHDRAWAL OF TENDER Regarding Interests In UBS WILLOW FUND, L.L.C. Tendered Pursuant to the Offer to Purchase Dated September 24, 2010 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY BNY MELLON ALTERNATIVE INVESTMENT SERVICES EITHER BY MAIL OR BY FAX BY THE END OF THE DAY ON FRIDAY, OCTOBER 22, 2010, AT 12:00 MIDNIGHT, NEW YORK TIME, UNLESS THE OFFER IS EXTENDED. Complete This Notice Of Withdrawal And Fax Or Mail To: UBS Alternative Investments US c/o BNY Mellon Alternative Investment Services P.O. Box 857 Claymont, Delaware 19703-9911 Attn:Tender Offer Administrator For additional information: Phone: (877) 431-1973 Fax: (302) 793-8201 (302) 793-8202 To assure good delivery, please send this Notice of Withdrawal to BNY Mellon Alternative Investment Services and not to your Financial Advisor. UBS WILLOW FUND, L.L.C. You are responsible for confirming that this Notice is received by BNY Mellon Alternative Investment Services.To assure good delivery, please send this page to BNY Mellon Alternative Investment Services and not to your Financial Advisor. If you fail to confirm receipt of this Notice, there can be no assurance that your withdrawal will be honored by the Fund. Ladies and Gentlemen: Please withdraw the tender previously submitted by the undersigned in a Letter of Transmittal. UBS Financial Services Brokerage Account # (if applicable):oo ooooo oo FOR INDIVIDUAL INVESTORS AND JOINT TENANTS: Signature: (Signature of Owner(s) Exactly as Appeared on Investor Application)/Date Print Name of Investor: Joint Tenant Signature: (If joint tenants, both must sign.) (Signature of Owner(s) Exactly as Appeared on Investor Application)/Date Print Name of Joint Tenant: FOR OTHER INVESTORS: Print Name of Investor: Signature: (Signature of Owner(s) Exactly as Appeared on Investor Application)/Date Print Name of Signatory and Title: Co-Signatory if necessary: (Signature of Owner(s) Exactly as Appeared on Investor Application)/Date Print Name and Title of Co-Signatory:
